             Case
              Case1:19-cr-00366-CBA-SJB
                    2:20-mj-05010-DUTY Document
                                        Document48-4
                                                   Filed
                                                       Filed
                                                          10/16/20
                                                             10/27/20  PagePage1 of11of 1
                                                                                        Page
                                                                                          PageID
                                                                                              ID #:12
                                                                                                   #: 69
                                                       http://156.131.20.221/cacd/CrimIntakeCal.NSF/1222c8c990b 1                                                             f46...



                                                                    UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                                     ~   Western Division
                                                                             Plaintiff, ~
                                             vs.                                        ~   Case Number: 220-MJ-05010                   Out ofDistrict Affidavit
                                                                                        ~   Initial App. Date: 10/16/2020               Custody
         Salvador Cienfuegos- Zepeda                                                    ~   Initial App. Time: 1:00 PM




                                                                           Defendant. ~ Date Filed: 10/16/202     ~
                                                                                      ~ Violation: 21 USC 846 ~~.`                         ~~ a~
                                                                                      ~ CourtSmarU Reporter:

                 PROCEEDINGS HELD BEFORE UNITED STATES                                  ~                      CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE NDGE: Alexander F. MacKinnon                               ~                       LOCAI✓OUT-OF-DISTRICT CASE



                PRESENT:                     Pierson, Stacey                      „        ~ 1`~                                     ~~ `( ~an~'s~ ``              ~~,
                                                                                                 Q                                       ~U~~
                                               Departy Clerk                           Assistant U.S. Attorn                         Interpreter/Language
                        ~,J?~IT'IAL APPEARANCE NOT HELD -CONTINUED
                       ~QDefendant informed of charge          right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                           ~jpreliminary heazing OR         removal hearing /Rule 20.
                        ~efendant states true name ~as charged ~ is
                        D Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel aze directed to
                          file all futwe documents reflecting the true name as stated on the record.
                        ~efendant advised of consequences of false statement in financial affidavit. D Finan ' Affidavit ordered SEALED.
                        ~ Attorney:                                     Appointed ~ Prev. ppointed ~ Poss. C             buti~parate order)
                                pecial appearance by:                                                                                   ~
                               emmenYs request for detention is:                                     WITHDRA               C              D
                          Defendant is ordered: Ci Permanently Detained            emporarily Detained (see separate order).
                        ~ BAIL FIXED AT $                                          (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                          Government moves to iJNSEAL Complaint/Indictrnent/[nformation/Entire Case: ~ GRANTED ~ DENIED
                        ~ Preliminary Hearing waived.
                        O Class B Misdemeanor ~ Defendant is advised of maacimum penalties
                        ~ This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for the
                          setting of all further proceedings.
                        ~ PO/PSA WARRANT ~ Counsel aze directed to contact the clerk for
                          District Judge                                                             for the setting of further proceedings.
                        ~ Preliminary Hearing set for                                     at 4:30 PM
                        ~ PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                        ~ GovemmenYs motion to dismiss case/defendant                                                  only: ~ GRANTED ~ DENIED
                        D Defendant's motion to dismiss for lack of probable cause: ~ GRANTED D DENIED
                        ~ Defendant executed Waiver of Rights. ~ Process received.
                        6 Court ORDERS defendant Held to Answer to                                    District of
                           ~ Bond to transfer, if bail is posted. Defendant to report on or before
                           ~ Warrant of removal and final commitment to issue. Date issued:                                   By CRD:
                              Warrant of removal and n 1 c mmit en are ordered stayed until
                       ~    ase continued ( ate)
                          Type of Hearing         q~      a
                                                                         ~
                                                                              Before Judge
                                                                                            (Ti )
                                                                                                    (n G L~,~~ .sr.
                                                                                                                                     AM P
                                                                                                                                      uty agistrate Judge.
                          P ceedings will be held in the 8 Du Courtroom                                     //Judgew s Coumoom
                       ~     fendant committed to the custody of the U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
                        ~ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                        ~ Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                        ~ RELEASE ORDER NO:
                        ~ Other:
                                            ~ PSA ~ USPO                                ~ FINANCIAL                           ~ READY
                                                                                                                                    Deputy Clerk Initials


                   M-5 (10/13)                             CAI.ENDAR/1'ROCEEDING SHEET-LOCAL.✓OUGOF-DISTRICT CASE                                       Page 1 of 1 '~~




1 of 1                                                                                                                                                       l 0/16/2020, l 0:15 A M
